Citation Nr: 1301324	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a right shoulder disability, rated initially with a noncompensable evaluation for the period prior to July 8, 2011, and thereafter rated 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip.

3.  Entitlement to a separate rating in excess of 10 percent for limitation of extension of the right hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 1997.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's Virtual VA (electronic records) file shows that by way of an October 2012 rating action, the RO assigned a 10 percent rating for the Veteran's right shoulder disability and a separate 10 percent rating for a limitation of extension of the right hip.  Both ratings were made effective from July 8, 2011.  On a claim for an increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the ratings assigned in the October 2012 rating action do not constitute a full grant of the benefits sought throughout the entire appeal period, and since the Veteran did not withdraw his claims of entitlement to higher ratings, the issues remain before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

By way of the October 2012 rating decision, the RO assigned a 10 percent rating for the right shoulder disability and a separate 10 percent rating for limitation of right hip extension, with both ratings effective from July 8, 2011.  The October 2012 rating decision cites to numerous documents and medical records that were considered in assigning the 10 percent ratings.  The Board notes, however, that none of this evidence is in the claims file or the Veteran's Virtual VA file.  As this evidence is not currently available for the Board to review and must be considered, the claims must be remanded so that the RO can obtain and associate with the claims file all of the evidence listed on the October 2012 rating decision.  These records include the following:  

* statements in Support of Claim received on July 18, 2011, October 19, 2011, October 31, 2011, November 18, 2011, January 23, 2012, June 21, 2012, and July 16, 2012; 
* letters from the Veteran's representative received on July 8, 2011, July 27, 2011, July 29, 2011, August 22, 2011, September 19, 2011, October 19, 2011, October 31, 2011, November 18, 2011, January 23, 2012, March 13, 2012, and July 16, 2012; 
* Duty to Assist Development Letters dated on July 29, 2011, September 15, 2011, and June 1, 2012; 
* A statement from the Dr. Michael B. Ashcraft received on September 19, 2011; 
* Social Security Disability Determination, Mental Diagnostic Evaluation, received on March 12, 2012; 
* a hospital report from VA Medical Center in Little Rock dated from September 2, 2009, through September 2, 2012; and
* a VA medical opinion dated September 10, 2012.  

Additionally, the Board acknowledges that in a December 2012 brief the Veteran, by way of his representative, waived the RO's initial review of additional VA medical records and examination reports by issuance of a Supplemental Statement of the Case.  See generally, 38 C.F.R. § 20.1304 (2012).  The Veteran's waiver of the RO's consideration in this regard does not cure the fact that numerous documents and records are currently not available for the Board to review.  Thus, to ensure due process, the claims must be remanded so that the RO/AMC can associate with the claims file all of the above evidence considered and listed in the October 2012 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC shall obtain complete copies of all of the evidence listed in the October 2012 rating decision and associate this evidence with the claim files.  This evidence must include, but is not limited to the following:  

(a)  Statements in Support of Claim received on July 18, 2011, October 19, 2011, October 31, 2011, November 18, 2011, January 23, 2012, June 21, 2012, and July 16, 2012. 

(b)  Letters from the Veteran's representative received on July 8, 2011, July 27, 2011, July 29, 2011, August 22, 2011, September 19, 2011, October 19, 2011, October 31, 2011, November 18, 2011, January 23, 2012, March 13, 2012, and July 16, 2012.

(c)  Duty to Assist Development Letters dated on July 29, 2011, September 15, 2011, and June 1, 2012.

(d)  Statement from the Dr. Michael B. Ashcraft received on September 19, 2011.

(e)  Social Security Disability Determination, Mental Diagnostic Evaluation, received on March 12, 2012.

(f)  Hospital report from VA Medical Center in Little Rock dated from September 2, 2009, through September 2, 2012.

(g)  VA medical opinion dated September 10, 2012.

2.  The RO or the AMC shall also undertake appropriate development to obtain a copy of any other outstanding records pertinent to the Veteran's claim, to include any outstanding VA and private medical records identified by the Veteran.

3.  The RO or the AMC shall also undertake any other development it determines to be warranted.

4.  After completion of the foregoing development, the RO or the AMC shall readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


